As filed with the Securities and Exchange Commission on December 7, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-21965 Rochdale Core Alternative Strategies Fund LLC (Exact name of registrant as specified in charter) 570 Lexington Avenue New York, NY 10022-6837 (Address of principal executive offices) (Zip code) Kurt Hawkesworth 570 Lexington Avenue New York, NY 10022-6837 (Name and address of agent for service) (800) 245-9888 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:September 30, 2012 Item 1. Reports to Stockholders. Rochdale Core Alternative Strategies Fund LLC Rochdale Core Alternative Strategies Fund TEI LLC Semi-Annual Report September 30, 2012 Dear Fellow Shareholders, The Rochdale Core Alternative Strategies Fund LLC (“Taxable Fund”) and Rochdale Core Alternative Strategies Fund TEI LLC (“TEI Fund”), (collectively “RCAS”) seeks to diversify clients’ traditional stock and bond only portfolios through inclusion of alternative strategies. The underlying objective of being hedged at all times across a variety of different investment asset classes is to avoid extreme market movements in either direction. By attempting to capture an appropriate percentage of the upside, and avoiding more of the downside over an economic and stock market cycle, RCAS seeks to provide a better total risk adjusted return than either the stock or bond market. For the six months ended September 30, 2012, the Taxable Fund returned -2.25% and the TEI Fund returned -2.28% compared to a 3.43% increase in the S&P 500 over the same period. The strategy has performed extremely well during down market periods, however the lack of up capture participation has led us to the decision to adjust the portfolio. Over the past three years the RCAS fund down-capture to the S&P 500 was 30.65%; however the up-capture was also low at only 18.43%. RCAS has focused on three main areas of hedge fund investing: Equity Long/Short Strategy, Event Multi/Strategy, and Global Macro Strategy. While all strategies have shown to benefit a client portfolio over the long term, the hedge fund landscape has changed over the past few years. We are pleased with our partnership with PineBridge Investments and the work they have done for us through the years. PineBridge shares our concern over a prolonged period of underperformance. The topic of a strategy shift has been in place since the end of 2011. By analyzing the three various components of the RCAS portfolio we saw some consistent themes: 1.
